DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the 2022.06.30 reply.

Claims 1-18 are currently pending and have been examined.  
Response to Arguments
Applicant's arguments filed 2022.06.30 have been fully considered but they are not persuasive. This rejection is FINAL.
As to the drawing objection, the remarks are not persuasive.  The drawings must show every feature of the invention specified in the claims. 37 CFR 1.83(a). Applicant’s position that express illustration is not required because “[s]uch features … would be clearly known to one of ordinary skill in the art” is conclusory and not persuasive nor does it avoid the requirements of the rule.  For example, using the  "slit extending axially" feature illustration is warranted because it is a claimed feature (see 37 CFR 1.83(a)) and because as it is not readily apparent what reference the inventor intends with respect to ‘axially’.  Axially with respect the insert itself? Axially with respect to the slit itself? Or in reference to “the axial direction along the shaft” as recited in claim 1? Therefore, contrary to applicant’s contention, the evidence shows that a drawing is warranted as necessary for the understanding of the subject matter to be patented.  MPEP 608.02. Applicant’s admission that the following features  ("stepped contour," "maximum diameter . . . greater than an inner diameter," "circumferentially ( closed or open) cylindrical shape," or "slit extending axially,") are “at least basic geometrical features”  is noted and will be treated as accordingly. see MPEP 2152.03.  
As to the rejection under 35 USC §112, the rejection is withdrawn in view of the claim amendments.
As to the 35 USC §102 rejection, the remarks are not persuasive. Applicant’s characterization of the prior art (Kemona) is inaccurate and appears to solely rely on Col. 11, lines 5-15 for support as presented in the argument.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.
The rejection referred to figs. 4, 6, and 7.  The rejection also provided fig. 6.  Applicant does not identify supposed errors in the rejection. MPEP 714.02. Instead applicant offers arguments such as “[h]owever, Kemona is completely silent with respect to and does not disclose, teach or even suggest that the plug/arm 654 operates or moves to for example, open or close the wastegate valve”.  This is not persuasive as one of ordinary skill would understand how a wastegate works.  MPEP 2141.03. Further,  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  For example, see col. 5, lns. 36-42, which refutes the contention that “Kemona is completely silent…”. 

    PNG
    media_image1.png
    162
    446
    media_image1.png
    Greyscale


Next, applicant argues “[h]owever, as clearly shown this ring is oriented at an end of the shaft in both figures and not around the center of the shaft”.  This is not persuasive as the argument is no commensurate with the scope of what is claimed.  What is claimed, however, is “a cylindrical seal insert (643 in fig. 6; 743 in fig. 7), which is arranged about a center area of the shaft between the first end and the second end” and is found in the prior art.   See the rejection, infra.
The rejection is maintained.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4-5, 8, 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 10,215,088 B2 to KEMONA et al., hereinafter KEMONA.


    PNG
    media_image2.png
    447
    843
    media_image2.png
    Greyscale

As to claim 1,  KEMONA discloses an actuator assembly (400 in fig. 4; 602/603 in fig. 6 provided above for convenience and 700 in fig. 7) for a turbocharger comprising
 a shaft (452 in fig. 4; 652 in fig. 6; 752 in fig. 7) which is designed to be rotatably mounted in a housing (turbine housing 410; 615 in fig. 6) of the turbocharger (shaft 452 mounted to 410 via bore 412), wherein the shaft (452, 652, 752) is coupled at a first end (end 453/653/753 of shaft 452/652/752) to an adjusting element (control arm 444/644/744) and at a second end (end opposite 453/653/753) to a control element (plug 456/ arm 654/754 extends to plug); 
characterized by a cylindrical seal insert (643 in fig. 6; 743 in fig. 7), which is arranged about a center area of the shaft between the first end and the second end and extends in an axial direction along the shaft (643/743 is about a “center area” of shaft 652/752 and is between ends 653/654 and 753/754).  

As to claim 2, KEMONA discloses in that the seal insert (743) has spring properties in a radial direction (col. 15, lns. 48-52).  

As to claim 3, KEMONA discloses that the seal insert (743) has a wave-shaped contour in the axial direction (fig. 7 shows 743 has a ‘wave-shaped’ contour).  

As to claim 4, KEMONA discloses that the seal insert (743) has a stepped contour in the axial direction (fig. 7).  

As to claim 5, KEMONA discloses that the seal insert (743) has a circumferentially closed cylindrical shape (fig. 7); or characterized in that the seal insert (130) has a circumferentially open cylindrical shape, in particular wherein seal insert (130) has a slit extending axially.  

As to claim 6,  KEMONA discloses a bush (642/742), wherein the seal insert (643/743) is arranged between the shaft (652/752) and the bush (642/742) in a radial direction (figs. 6 & 7).  

As to claim 7, KEMONA discloses the bush (642/742) is designed to be arranged rotationally fixed in the housing (410; 615 in fig. 6), and that the shaft (652/752) is rotatably mounted in the bush (col. 8, lns. 55-60).  

As to claim 8,  KEMONA discloses a maximum diameter of the seal insert in an expanded state of the seal insert is greater than an inner diameter of the bush (fig. 7).   

As to claim 9,  KEMONA discloses the shaft (452, 652, 752) has a reduced diameter along a center area about which the seal insert is arranged (the portion of the shaft with 643/743 is reduced) with respect to areas adjacent to the center area (see figs.).  

As to claim 10, KEMONA discloses the actuator assembly is a wastegate assembly (fig. 4); or characterized in that the actuator assembly is designed for adjusting a variable turbine geometry (col. 3, lns. 15-21).  

As to claim 16, see explanation for claim 3. 
 
As to claim 17, see explanation for claim 4.  

As to claim 18, see explanation for claim 6.

As to claim 11,  see explanation for claim 1.  

As to claim 12, KEMONA discloses the turbine housing (turbine housing 410; 615 in fig. 6) has a hole (shown but not numbered in fig. 6) through an outer wall of the turbine housing (615), wherein the shaft (652) extends through the hole (fig. 6) so that the first and second ends (end 453/653/753 and end opposite 453/653/753) of the shaft (652) are arranged on opposite sides of the outer wall (fig. 6).  

As to claim 13, KEMONA discloses (fig. 6) the seal insert (643) is arranged radially between a wall of the hole  and the shaft (fig. 6).  

As to claim 14,  KEMONA discloses (fig. 6) a bush (642/742) is provided which is arranged rotationally fixed in the hole (fig. 6), and that the seal insert (643) is arranged between the shaft (652) and the bush (642) and the bush (642/742) is arranged radially between the seal insert (643) and a wall of the hole (represented by 615).  

As to claim 15, see explanation for claim 11.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745
10/13/2022